THE COURT.
The above application can be treated only as a petition for a writ of habeas corpus, as there is no provision of law which authorizes the filing in this court of a petition “to vacate and set aside judgment and legal restoration to sanity”.
All the matters set forth in the above-entitled application were fully, thoroughly and correctly disposed of by the District Court of Appeal for the First Appellate District, Division One, on March 23, 1940, in the matter of People of the State of California, Plaintiff and Respondent, against H. A. Cowan, true name Robert C. Puter, defendant and appellant, in an opinion written by Mr. Justice Ward and concurred in by Mr. Presiding Justice Peters and Mr. Justice Knight of that court, appearing in 38 Cal. App. (2d) 344 [100 Pac. (2d) 1079], which decision has become final.
The so-called petition “to vacate and set aside judgment and legal restoration to sanity” is dismissed; the writ is discharged and petitioner is remanded.